UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1446


CURVES INTERNATIONAL, INC.,

                       Plaintiff,

          and

CURVES OF WALKERTON; JOHN DOES 1-10, individuals whose
identities are as of yet unknown; TEAM WRIGHT LOSS GURU,
LLC; ABC CORPORATIONS 1-10,

                       Defendants,

          and

TONI MCELVEEN,

                       Defendant - Appellant,

          v.

VONDA HARDY; BARRY HARDY; BARVON ENTERPRISES, LLC,

                       Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cv-00456-WO-JEP)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Toni McElveen, Appellant Pro Se.    Robert A. Hartsoe, HARTSOE &
ASSOCIATES, PC, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Toni    McElveen     seeks    to   appeal      from    the   entry      of   a

default judgment        against    her    under      Fed.   R.     Civ.   P.   55(b)(2)

following her failure to plead or otherwise defend against the

third-party civil action and cross-claims commenced against her

by   Vonda   Hardy,     Barry     Hardy,       and   BarVon      Enterprises,        LLC.

We dismiss    the     appeal    for   lack      of   jurisdiction         because     the

notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The    district    court’s        judgment     was     entered     on    the

docket on March 31, 2014.             The notice of appeal was filed on

May 2, 2014.        Because McElveen failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.         We dispense with oral argument because the facts




                                           3
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     4